Title: To Alexander Hamilton from Tench Coxe, 26 August 1797
From: Coxe, Tench
To: Hamilton, Alexander


[Philadelphia] August 26th 1797
Sir
I wrote yesterday to Mr. Church, & now trouble you with this from a presumption that he is yet absent. My letter gives some information, which as it regards his Pennsa. property, it may be well for you to see immediately. I therefore recommend your attention opening my letter to him. I have just recd. Mr. Church’s of the 19th. & yours of the 23d or 25th. In regard to the division of the tracts to give him a separate title for his interest of 17¾ tracts in Patterson & Co’s Concerne, I want it for him to that amount & for myself for the amot. of my 18¾ Tracts as much as possible. Whenever Messrs. Whelen & those concerned with him are in Town I will attend to it on a minutes notice, and it can be drawn by lot in an hour. Mr. Whelen is to give me Notice when they are here. At this time the prospect of them being soon in town is bad, as you may presume, when I tell you that from my office windows I can see ten houses that are shut up, between them & Mr. E. Tilghman’s on Chestnut Street alone, & that I shall be this Evening without a servant in my house, the two left me by Mrs. Coxe being gone on acct. of the disorder. My Clerk, who is yet with me, will proceed in all things in his power as to the papers, that are wanted in lieu of the regular details, which by preceeding papers were furnished before. The tax lists made up for the safety of the property have furnished the means of a correct & detailed document, which I had the pleasure to enclose yesterday, in the letter refered to above.
A similar part shall be furnished for the other part upon a division.
The draughts or plats, now in hand, will give another view of the same property, and shall be sent on when done. If I can stand my ground in the City I shall make progress in my public & private business, and a full share of my attention shall be paid to a methodical & complete exhibit of the property founded upon my former informations, & upon such knowledge of the precise local situation of the lands, as I occasionally obtain.
Our Town is much alarmed, & a little touched with putrid fever in some cases, I believe, contagious.
No Physician, Student of Physick, Apothecary, Sexton or Grave digger has died so far as I am informed.
With consideration   I am Sir   yr. obedt. Servt.
The Offices of the Secy. comptr. Audr. & Regr. are moved to the Green House at Gray’s Ferry. Mr. Francis has moved up to Twelfth Street permanently. His office is near Mr. Meredith & I remain, as heretofore. The Atty, Genl. I saw in Town this day, & the Secy. of State & War yesterday & the day before. Very various Views are taken of our Situation.
